Citation Nr: 0700365	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
2001 for the award of service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to an effective date earlier than April 26, 
2001, for the award of service connection for dysthymic 
disorder.

3.  Entitlement to an effective date earlier than October 16, 
2001, for the award of service connection for bilateral 
hearing loss.

4.  Entitlement to an effective date earlier than October 16, 
2001, for the award of service connection for traumatic 
arthritis of the left ankle.

5.  Entitlement to an effective date earlier than October 16, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.  The veteran was prisoner-of-war (POW) from 
April 11, 1944 to May 3, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded service connection for GERD with 
moderate hiatal hernia and assigned an effective date of 10 
percent effective April 26, 2002, and awarded service 
connection for dysthymic disorder, assigning a 30 percent 
disability evaluation, also effective from April 26, 2002.  
In a March 2003 rating decision, service connection was 
granted for bilateral hearing loss and a 30 percent rating 
was assigned effective April 26, 2002; service connection was 
granted for traumatic arthritis of the left ankle and a 10 
percent rating was assigned effective April 26, 2002; and a 
TDIU was granted effective April 26, 2002.  

In a February 2004 rating decision, an earlier effective date 
of October 16, 2001 was granted for the service-connected 
disabilities and for TDIU.  In August 2005, the Board 
remanded this case.  In August 2006, an earlier effective 
date of April 26, 2001 was granted for service connection for 
GERD and dysthymic disorder.  

In November 2005, correspondence was received which appears 
to claim service connection for claw toe of the left foot.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  A claim of service connection for a gastrointestinal 
disability was received in October 1950.  

2.  On October 16, 2001, the veteran was afforded a VA POW 
examination.  

3.  On April 26, 2002, the RO received a VA Form 10-0114R 
(VHA Fax Transmittal) from the VA Medical Center in 
Fayetteville, Arkansas dated April 26, 2002 along with a VA 
Form 10-0048 (Former POW Medical History) signed April 10, 
2002, essentially claiming service connection for GERD, 
dysthymia, bilateral hearing loss, and left ankle arthritis.  
The VA Form 10-0114R contains a handwritten notation: 
"Please expedite  we have been on this from Oct last 
year?"; another VA Form 10-0114R dated October 29, 2001 and 
15 pages of medical records were also received on April 26, 
2002. 

4.  VA liberalizing legislation established irritable bowel 
syndrome, peptic ulcer, and dysthymia as presumptive POW 
diseases more than one year earlier than October 2001. 

5.  It was not factually ascertainable that the veteran was 
individually unemployable within one year prior to the 
assigned effective date of October 16, 2001; there is no 
earlier informal claim for a TDIU rating.  




CONCLUSIONS OF LAW

1.  The legal criteria for an effective date of October 29, 
2000, for the award of service connection for GERD have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.400, 3.114 (2006).

2.  The legal criteria for an effective date of October 29, 
2000, for the award of service connection for dysthymia have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.400, 3.114 (2006).

3.  The legal criteria for an effective date earlier than 
October 16, 2001, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

4.  The legal criteria for an effective date earlier than 
October 16, 2001, for the award of service connection for 
left ankle arthritis have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date earlier than October 
16, 2001 for the grant of a TDIU rating have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  The September 2005 VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim and that he 
should provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In this case, the veteran was provided notice in accordance 
with 38 U.S.C.A. § 5104.  The veteran has been fully informed 
of pertinent information regarding a TDIU rating and 
effective dates, in the VCAA letter.  The pertinent records 
have been obtained and examinations conducted.  There is no 
dispute regarding whether the record is complete in this 
case.  As there is no indication that any failure on the part 
of VA to provide additional notice of assistance reasonably 
affects the outcome of this case, the Board finds that such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that in November 2005, additional evidence 
was received, however, this evidence does not pertain to the 
claims on appeal.  


Effective Dates

In June 1946, the veteran reported his marital status.  In 
October 1946, he reported his dependency status.  In March 
1950, a VA Form 10-2731, Request for Administrative and 
Adjudicative Action, was received.  The reverse side of the 
form indicated that no claim had been filed and the claim was 
unadjudicated.  In conjunction with this form, a VA Form 10-
2593 was received.  This document showed that the veteran had 
been seen for an undiagnosed disease of the gastrointestinal 
tract, possible duodenal ulcer.  

Thereafter, in June 1981, a VA Form 07-3101 verified that the 
veteran was a POW from April 11, 1944 to May 3, 1945.  

On October 16, 2001, the veteran was afforded POW 
examinations which showed that he had dysthymic disorder, 
GERD with hiatal hernia, and hearing loss.

On April 26, 2002, the RO received a VA Form 10-0114R (VHA 
Fax Transmittal) from the VA Medical Center in Fayetteville, 
Arkansas dated April 26, 2002 along with a VA Form 10-0048 
(Former POW Medical History) signed April 10, 2002, 
essentially claiming service connection for GERD, dysthymia, 
bilateral hearing loss, and left ankle arthritis.  The VA 
Form 10-0114R contains a handwritten notation: "Please 
expedite  we have been on this from Oct last year?"; another 
VA Form 10-0114R dated October 29, 2001 and 15 pages of 
medical records were also received on April 26, 2002.  
Although there is no indication when and whether the October 
2001 VA Form 10-0114R was sent or received, the record does 
contain a letter dated in January 2002 from the RO to the 
veteran in which the RO informed the veteran that the letter 
was in reference to recently received VA medical records 
which were being considered as an informal claim.  In the 
letter, the veteran was requested to complete and return a VA 
Form 21-526 (Application for Compensation and/or Pension) in 
order to be considered for benefits.  Such a completed form 
was received April 30, 2002.  Thus, the January 2002 letter 
appears to be in response to a claim for VA benefits most 
likely filed by the veteran in October 2001.

In a June 2002 rating decision, the RO awarded service 
connection for GERD with moderate hiatal hernia and assigned 
an effective date of 10 percent effective April 26, 2002.  
This was the date of receipt of the April 2002 VA Form 10-
0048.  Also, service connection was established for dysthymic 
disorder and an evaluation of 30 percent was assigned 
effective April 26, 2002.  

In January 2003, VA examinations were conducted which 
included diagnoses of bilateral hearing loss and degenerative 
joint disease of the left ankle.  The disabilities were 
etiologically related to service.  

In a March 2003 rating decision, service connection was 
granted for bilateral hearing loss and a 30 percent rating 
was assigned effective April 26, 2002; service connection was 
granted for traumatic arthritis of the left ankle and a 10 
percent rating was assigned effective April 26, 2002; and 
TDIU was granted effective April 26, 2002.  

Thereafter, subsequent VA medical records were received.  

In a February 2004 rating decision, an earlier effective date 
of October 16, 2001 was granted for the service-connected 
disabilities and for TDIU.  The POW examinations were 
conducted on that date.  The RO found that the examination 
was an informal claim for VA benefits. 

In August 2006, an earlier effective date of April 26, 2001 
was granted for service connection for GERD and dysthymic 
disorder.  The RO indicated that the veteran's service 
connection claim was received on April 26, 2002.  That was 
the originally assigned effective date.  However, the RO 
found that there was evidence of a claim filed on the date of 
the October 16, 2001 POW examination, so earlier effective 
dates for the service-connected disabilities and TDIU were 
assigned on that date.  It was currently noted that because 
the veteran was a POW, his GERD and dysthymic disorder were 
granted presumptively.  At this juncture, the Board notes 
that while GERD is not a specific presumptive disorder, it is 
clear that the RO considered it as part of one of the 
presumptive disorder, irritable bowel syndrome or peptic 
ulcer disease.  The RO stated that the pertinent criteria 
allowed for a one year effective date prior to the date of 
the receipt of the claim when the veteran requested a review 
of his claim more than one year after the date of the 
liberalizing regulation.  Liberalizing legislation previously 
promulgated established dysthymic disorder, peptic ulcer 
disease, and irritable bowel syndrome, as lifetime 
presumptive disorders for veterans with POW status.  
Therefore, the RO determined that an effective date of one 
year prior to the April 26, 2002 formal claim was warranted 
or April 26, 2001.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.


GERD

The veteran was separated from service in September 1945.  
Within one year, the veteran reported his marital status.  
However, he did not file a claim of service connection.  

In March 1950, a VA Form 10-2731, Request for Administrative 
and Adjudicative Action, was received.  The reverse side of 
the form indicated that no claim had been filed and the claim 
was unadjudicated.  In conjunction with this form, a VA Form 
10-2593, Record of Hospitalization, was received.  This 
document showed that the veteran had been seen for an 
undiagnosed disease of the gastrointestinal tract, possible 
duodenal ulcer.  

The Board notes that this document may be accepted as a claim 
of service connection for a gastrointestinal disorder.  The 
date of this document exceeds the one-year period following 
the veteran's discharge from service, and would not allow an 
effective date of the day following separation from service 
for the grant of service connection.  38 C.F.R. § 
3.400(b)(2)(i).  

There was no diagnosis of GERD at the time of the 1950 claim.  
The first medical evidence of record showing a diagnosis of a 
gastrointestinal disability is the veteran's POW examination 
dated on October 16, 2001.  

The RO has assigned an effective date of April 26, 2001.

The date of claim in this case was March 1950.  The date of 
entitlement was October 16, 2001, the date of the POW 
examination which established that the veteran had POW-
related GERD.  Thus, October 16, 2001 was the later date.  

If the award of service connection is predicated on 
liberalizing legislation, the effective date of the award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the legislation.  
In order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the legislation and that such eligibility existed 
continuously from that date to the date of claim.  These 
provisions are applicable to original and reopened claims.  
38 C.F.R. § 3.114.  

In this case, the change in the legislation establishing 
peptic ulcer and irritable bowel syndrome as presumptive 
diseases for former POWs occurred on May 20, 1988.  See also 
Pub. L. No. 100-322.  The Board notes that there is no 
competent evidence that the veteran had irritable bowel 
syndrome or a peptic ulcer as of May 20, 1988.  Thus, the 
veteran did not meet all eligibility requirements when the 
change in legislation occurred.  

It is further provided that if a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the change in the law, benefits may be authorized for 
a period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114.  Thus, since the veteran's 
initial claim for service connection for GERD, specifically, 
was more than 1 year after the date of the liberalizing 
regulation, any retroactive award would be limited to 1 year.  
38 C.F.R. § 3.114. 

Clearly the 1950 service connection claim predated the change 
in the legislation.  However, as previously indicated, the 
record strongly suggests that a claim for VA compensation 
benefits was filed on October 29, 2001, the date of the VA 
Form 10-0114R.  As noted above, the record does contain a 
January 2002 letter from the RO to the veteran indicating 
that an informal claim had been received prior to that date.  
As noted above, the record indicates that a claim was filed 
in October 2001.  There is no claim of record actually date 
stamped as received during that month.  However, based on the 
overall evidence, the Board accepts the date indicated on the 
front of that VA Form 10-0114R, October 29, 2001, as being 
the actual date that this document and the accompanying 
medical records were faxed, and therefore, also received.  

Thus, the date of claim for service connection for GERD is 
October 29, 2001.  This is the date of the request for review 
of the claim of service connection, which occurred more than 
1 year after the effective date of the change in the law.  
Therefore, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  

Accordingly, the Board thereby finds that an effective date 
of one year prior, October 29, 2000, may be assigned for the 
award of service connection for GERD.  


Dysthymic Disorder

The record reflects that the initial formal claim for service 
connection was received via the VA Form 21-526 in April 2002.  
However, as noted, a faxed claim was received on October 29, 
2001, which is accepted as a request for review of the 
veteran's claim for POW presumptive disorders.  There is no 
competent evidence of dysthymic disorder until April 2002, 
the date of a VA examination.  

In this case, the claim was reviewed at the request of the 
claimant more than 1 year after the effective date of the 
change in the law, therefore, benefits may be authorized for 
a period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114; see also 49 Fed. Reg. 47003 
(Nov. 30, 1984).  Thus, since the veteran's initial claim for 
service connection for dysthymia was more than 1 year after 
the date of the liberalizing regulation, any retroactive 
award would be limited to 1 year.  38 C.F.R. § 3.114.  One 
year prior to the October 29, 2001 request is October 29, 
2000.  


Bilateral Hearing Loss and Traumatic Arthritis of the Left 
Ankle

As noted, the accepted date of claim for VA compensation 
benefits is October 29, 2001.  This is the date of claim for 
service connection.  There is no prior claim of service 
connection for bilateral hearing loss or traumatic arthritis 
of the left ankle.  

The Board notes that January 2003 VA examination shows that 
the veteran has degenerative joint disease of the left ankle.  
This is not a POW presumptive disorder.  Rather post-
traumatic osteoarthritis is a POW presumptive disorder, which 
the veteran is not shown to have by the record.  Likewise, 
bilateral hearing loss is not a POW presumptive disorder.

There is no formal or informal claim of service connection 
prior to October 29, 2001.  

The effective date of an award based on an original claim for 
service connection "shall not be" prior to the date of 
receipt of claim.  The pertinent regulation states that if 
the claim is not received within one year following 
separation from service, then the effective date is the date 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 and 3.400(b)(2)(ii).  

In this case, the date of claim predated the date of 
entitlement, which was the date of the January 2003 VA 
examinations.  The RO assigned an even earlier date, October 
16, 2001, which was the date of the POW examination, and not 
the date of claim.  This was not proper, but the Board will 
not disturb it as it does not affect payment in this case.  
See 38 C.F.R. § 3.31 (2006) (payment of monetary benefits 
will commence the month following the effective date of the 
award).  Thus, clearly, there is no earlier effective date to 
be assigned, prior to the assigned date of October 16, 2001.  


TDIU

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
As noted, VA regulations provide that any communication or 
action indicating an intent to apply for one or more VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155.  Such informal claim must identify the benefit sought.  
See Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case, service connection for GERD and dysthymia has 
been established effective October 29, 2000.  The combined 
rating for those two disabilities is 40 percent.  

Service connection for bilateral hearing loss and traumatic 
arthritis of the left ankle has been established effective 
October 16, 2001.  Those disabilities, combined with GERD and 
dysthymia are 60 percent.  

In this case, prior to October 29, 2001, the veteran did not 
meet the schedular criteria for a TDIU rating.  The combined 
rating for all disabilities was 40 percent.  However, the 
Board must also consider whether there was a claim pending 
for TDIU prior to October 29, 2001, for TDIU on the basis 
that the veteran's service-connected disabilities combined to 
preclude employment on an extraschedular basis.  That is, 
whether the veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from nonservice-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The RO, has accepted the October 16, 2001 POW examination as 
the claim for TDIU - the date of an examination, not the date 
of a claim.  As noted, the accepted date of claim is October 
29, 2001.  

Nevertheless, the Board must consider whether there was a 
claim pending for TDIU prior October 2001.  The Board finds 
that there was not.  There is no pertinent correspondence 
dated prior to the assigned effective date of October 16, 
2001.  There is no correspondence in which the veteran 
alleges that he was unable to work and to maintain 
employment.  Unemployability was not alleged.  There is no 
earlier correspondence which alleged unemployability which 
may constitute a formal claim.  

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a TDIU 
rating warranted, within the one year prior to the claim.  As 
noted, service connection has been made effective for two 
disabilities as of October 29, 2000.  The Board must 
determine if TDIU is warranted within the one year prior, 
based only on dysthymia and GERD.  

In this regard, there is no pertinent lay or medical evidence 
for the time period in question.  Thus, there is no basis for 
a determination that it was factually ascertainable that an 
increase in disability had occurred.  

The Board finds no competent medical evidence within this 
time frame that establishes that it is factually 
ascertainable that an increase in disability had occurred and 
that the veteran's service-connected disabilities, dysthymia 
and GERD, precluded him from engaging in substantially 
gainful employment.  Thus, an earlier effective date prior to 
October 16, 2001, for the award of a TDIU is not in order in 
this case.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

An effective date of October 29, 2000, for the award of 
service connection for GERD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An effective date of October 29, 2000, for the award of 
service connection for dysthymia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An effective date earlier than October 16, 2001, for the 
award of service connection for bilateral hearing loss is 
denied.  

An effective date earlier than October 16, 2001, for the 
award of service connection for left ankle arthritis is 
denied.  

An effective date earlier than October 16, 2001 for the grant 
of a TDIU rating is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


